DETAILED ACTION

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 21, 22, 24-32, 34, 35 and 38-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,323,839. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and therefore anticipated by the claims in the patent. 

	Claim 21 is anticipated by claim 1 of the patent.
	Claim 22 is anticipated by claim 1 of the patent.

	Claim 24 is anticipated by claim 4 of the patent.
	Claim 25 is anticipated by claim 5 of the patent.
	Claim 26 is anticipated by claim 3 of the patent.
	Claim 27 is anticipated by claim 2 of the patent.
Claim 28 is anticipated by claim 8 of the patent.
Claim 29 is anticipated by claim 9 of the patent.
Claim 30 is anticipated by claim 10 of the patent.
Claim 31 is anticipated by claim 11 of the patent.
Claim 32 is anticipated by claim 12 of the patent.

Claim 34 is anticipated by claim 13 of the patent.
Claim 35 is anticipated by claim 15 of the patent.

Claim 38 is anticipated by claim 18 of the patent.
Claim 39 is anticipated by claim 20 of the patent.
Claim 40 is anticipated by claim 19 of the patent.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 21, 22, 26-30 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lyren et al, U.S. Patent No. 9,699,583 (hereinafter Lyren) in view of Osman et al, U.S. Patent Application Publication No. 2018/0005429 (hereinafter Osman).

	Regarding claim 21, Lyren discloses a method comprising:
	processing, with a first wearable electronic device (WED) worn on a head of a first user, sound to externally localize at a coordinate location as binaural sound outside the head of the first user (from Figure 6, see 640);
	providing, to a second WED worn on the head of the second user, the coordinate location where the binaural sound externally localizes to the first user; and processing, with the second WED worn on the head of the second user, sound with the coordinate location so the binaural sound externally localizes to the first and second users at a same location (from column 63, see the first user can easily share the localization experience with the other user by sending a single file to the other user).

	Still on the issue of claim 21, Lyren does not explicitly teach that the processed sound of the second user is the sound localized to the first user. All the same, Osman discloses that the processed sound of the second user is the sound localized to the first user (from Figure 4, see 480). Therefore, it would have been obvious to one of ordinary skill in the art to modify Lyren wherein the processed sound of the second user is the sound localized to the first user as taught by Osman. This modification would have improved the system’s flexibility by allowing VR scenes to be shared as suggested by Osman.

	Regarding claim 22, Lyren as modified by Osman discloses the claimed feature.

	Regarding claim 26, Lyren as modified by Osman discloses the claimed feature.

	Regarding claim 27, Lyren as modified by Osman discloses the claimed feature.


	Regarding claim 28, Lyren discloses a method comprising:
	processing, with a first wearable electronic device (WED) worn on a head of a first listener, sound that externally localizes as binaural sound to a location in empty space outside the head of the first listener (from Figure 6, see 640);
	sharing, with a second WED worn on a head of a second listener, information that includes the location where the binaural sound is processed for the first listener and processing, with the second WED worn on the head of the second listener, sound with the information so the binaural sound externally localizes to the second listener at the location in empty space where the binaural sound also externally localizes to the first listener (from column 63, see the first user can easily share the localization experience with the other user by sending a single file to the other user).

	Still on the issue of claim 28, Lyren does not explicitly teach that the processed sound of the second user is the sound localized to the first user. All the same, Osman discloses that the processed sound of the second user is the sound localized to the first user (from Figure 4, see 480). Therefore, it would have been obvious to one of ordinary skill in the art to modify Lyren wherein the processed sound of the second user is the sound localized to the first user as taught by Osman. This modification would have improved the system’s flexibility by allowing VR scenes to be shared as suggested by Osman.

	Regarding claim 29, Lyren as modified by Osman discloses the claimed feature.

	Regarding claim 30, see column 63 of Lyren.

	Regarding claim 32, see column 53 of Lyren.
	Regarding claim 33, see column 53 of Lyren.
	Regarding claim 34, see column 53 of Lyren.

	Regarding claim 35, Lyren discloses an electronic system comprising:
	a first wearable electronic device (WED) that is worn on a head of a first user and that includes a processor that processes sound that externally localizes as binaural sound to a sound localization point (SLP) in empty space outside the head of the first user and a transmitter that transmits the SLP for the binaural sound (from Figure 6, see 640); and
	a second WED that is worn on a head of a second user and that includes a receiver that receives the SLP for the binaural sound and a processor that processes sound that externally localizes as the binaural sound to the second user at the SLP in empty space (from column 63, see the first user can easily share the localization experience with the other user by sending a single file to the other user). 

	Still on the issue of claim 35, Lyren does not explicitly teach that the processed sound of the second user is the sound localized to the first user where the binaural sound also externally localizes to the first user. All the same, Osman discloses that the processed sound of the second user is the sound localized to the first user where the sound also externally localizes to the first user (from Figure 4, see 480). Therefore, it would have been obvious to one of ordinary skill in the art to modify Lyren wherein the processed sound of the second user is the sound localized to the first user where the sound also externally localizes to the first as taught by Osman. This modification would have improved the system’s flexibility by allowing VR scenes to be shared as suggested by Osman.

	Regarding claim 36, see column 53 of Lyren.


Allowable Subject Matter
5.	Claims 23-25, 31 and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta Goins can be reached on 571-272-2957. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




Olisa Anwah
Patent Examiner
November 3, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2655